DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on July 5, 2018, is for a reissue examination for United States Patent Number US 9,385,517 B2, which was issued to Baldwin (hereinafter “the ‘517 Patent”). The application 14/644,199 (hereinafter “the ‘199 Application”) for the ‘517 Patent was filed on March 10, 2015, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/028,339, including the fee set forth in 37 CFR § 1.17(e), was filed on December 4, 2020 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
The specification has been amended at col. 1, the section of CROSS REFERENCE TO RELATED APPLICATION in the Response, and no original claims have been canceled or amended, and new claims 15-30 have been added, but the new claim 29 has been canceled and the claims 15-26 and 30 have been withdrawn from consideration since the instant reissue application was filed on July 5, 2018.

Multiple Inventions Claimed in Reissue Application
The Examiner finds that multiple inventions are claimed in the Supplement’s claim amendment.
I. Claims 1-14, 27, and 28, drawn to a guide system in a busway bar power distribution system, classified in Class H02H 7/22 (for distribution gear, e.g., bus-bar system).
II. Claims 15-17, drawn to an electrical safety indictor device for use in a busway bar , classified in Class H04N 1/00771 (indicating or reporting, e.g., issuing an alarm).
III. Claims 18-26 and 30, drawn to a method of configuring and re-configuring a busway bar power distribution system for enhanced safety, classified in Class H05K 7/1457 (power distribution arrangement).
The inventions foregoing are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination related to the invention II has separate utility such as labeling an electrical safety indicator device may be used in systems different from invention I.  See MPEP § 806.05(d).
Inventions I, II, and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the safety indicator may be used in different connector assemblies.  And, the guide system may be utilized not for retrofitting the outbox and busway connection, but as an integral feature of the power distribution system.
Therefore, the Examiner supposes a requirement of (i) restriction between subcombinations inventions I and II usable together, (ii) restriction between inventions I, II, and invention III as different product and process of use.  Because the Examiner supposes the “restriction” requirement under 37 CFR § 1.176(b) between the claims 15-26, 30 newly added in this reissue application and the original patent claims 1-14, the new claims 27 and 28 claiming invention nondistinct from the originally claimed invention, the Examiner determines that the claims 1-14, 27, and 28 will be held to be constructively elected.	Meanwhile, the Examiner reviews the prosecution history of the ‘517 Patent, and acknowledges that the new claims 15-26 are copy of the originally filed claims 19-30 in the ‘199 Application, and the new claim 30 includes the species claimed in the original claims 19-30 of the ‘199 Application.  Moreover, the reissue applicant, who was the applicant of the ‘199 Application, knowingly acquiesced during the prosecution of the ‘517 Patent in the restriction requirement (See pages 2-4 in the Office action of the ‘199 Application mailed on 2/10/2016).  The applicant of the ‘199 Application canceled the non-elected group of claims and never filed a divisional application on the non-elected group of claims before the issuance of the ‘517 Patent.  In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977).
Accordingly, the Examiner will treat the original patent claims 1-14 and the newly added claims 27 and 28 on the merit, and the claims 1-14, 27, and 28 are currently subject to this reissue application.  However, the new claims 15-26 and 30 will be rejected under 35 U.S.C. § 251 as not directed to a correctable error on which the instant reissue application can be based.

Effective Filing date of the ‘517 Patent
The '517 Patent describes that the ‘199 Application was filed on March 10, 2015, and it was patented on July 5, 2016.  The ‘199 Application claimed its benefit of the provisional applications 61/974,184 under 35 U.S.C. § 119(e), which is dated April 2, 2014.
However, the amended claims in the Supplement are not entitled to an effective filing date earlier than the filing date of its prior non-provisional application, i.e., the ‘199 Application, because the claimed invention “the guide appliance comprising: a first portion configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed, and the one or more guide structures constituting a second portion extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar" is not fully supported by the provisional application 61/974,184 in the priority chain of the '517 Patent.  In other words, the claimed invention “guide appliance” foregoing is not fully supported under 35 U.S.C. § 112(a) by the provisional application 61/974,184 in the priority chain of the '517 Patent, but only by the specification of the ‘199 Application (See the specification of the ‘517 Patent, col. 14, lines 6-21 and Figs. 8B-8B).
Therefore, the Examiner maintains the determination in the last Office action that the effective filing date of the instant reissue application is limited to the filing date of the non-provisional application, i.e., the ‘199 Application, in the priority chain of the '517 Patent, which is March 10, 2015.  See In re Ruscetta, 255 F.2d 687, 118 USPQ 101 (CCPA 1958), In re van Langenhoven, 458 F.2d 132, 173 USPQ 426 (CCPA 1972).

Oath/Declaration
The '517 Patent describes that the ‘199 Application was filed on March 10, 2015, and it was patented on July 5, 2016.  The ‘199 Application claimed its benefit of the provisional applications 61/974,184 under 35 U.S.C. § 119(e), which is dated April 2, 2014. The reissue declaration filed on July 6, 2018 with this reissue application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  And, the reissue declaration filed on February 15, 2019 is also defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR § 1.175 and MPEP § 1414.
First, the original patent claims 1-14 are unamended in this reissue application.  Thus, there is no error to be corrected in the claims 1-14.
Second, the record of the ‘199 Application shows that the broadening aspect in the reissue, i.e., omitting rotational style output box, relates to claimed subject matter that the reissue applicant previously surrendered during the prosecution of the ‘199 Application.  Accordingly, the narrow scope of the claims in the ‘517 Patent was not an error within the meaning of 35 U.S.C. § 251.  Thus, there is no error to be corrected in the claims 28 and 29 with regard to this issue.
Accordingly, no error to be corrected under 35 U.S.C. § 251 is found in the instant reissue application.

Specification
The amended specification is objected to because of the following informality:
	The reissue applicant amended the section of CROSS REFERENCE TO RELATED APPLICATION in the specification such as newly adding the paragraph “This application is a reissue of U.S. Patent Application No. 14/644,199 filed March 10, 2015, now U.S. Patent No. 9,385,517. U.S. Application Patent No. 14/644,199” and deletion the words “This application claims priority to co-pending and” and a part “en” of the word “entitled” at col. 1, lines 8-9.  However, the deleted parts are not marked with proper indication, i.e., brackets for deletion.  See 37 CFR § 1.173(b)(1) and MPEP § 1453 I. Specification.
Appropriate correction is required.

Claim Objections
Claims 5, 7, and 27 are objected to because of the following informality:
The claim 5 recites the term "the mechanical attachment" in line 1.  However, it has not been specifically clarified in the claim 5 and its intervening claims.  Therefore, the Examiner presumes that the term “the mechanical attachment” could be considered as --means for attaching the guide appliance-- in light of the specification since it is not defined in the claims.
The claim 7 recites the term "the busway" in line 2.  However, it has not been specifically clarified in the claim 7 and its intervening claims.  In fact, the busway could be construed as either “busway output box” or “busway bar” according to the disclosure of the ‘517 Patent.  Therefore, the Examiner presumes that the term “the busway” could be considered as --the busway bar-- in light of the specification since it is not defined in the claims
The claim 27 recites the term "[t]he safety enhanced busway bar power distribution system of claim 28" in lines 1-2.  However, it has not been specifically clarified in the claim 27 and its intervening claim 28.  Therefore, the Examiner presumes that the term “[t]he safety enhanced busway bar power distribution system of claim 28” could be considered as --[t]he guide system for enhancing safety in bus way bar power distribution system of claim 28-- in light of the specification since it is not defined in the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 251
Claims 1-14, 27, and 28 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Claim 27 and 28 are further rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the claim 28 is improperly broadened by recapture of subject matter, which was surrendered during the original prosecution of the ‘517 Patent.  See MPEP § 1412.02.
First, the Examiner determines that the reissue claim 28 is broader in scope than the patented claims 1-14 because the reissue applicant deletes and/or omits, at least, the limitation “the output box being configured to be installed in the busway bar by rotating the output box around a rotational axis that is orthogonal to the elongated axis of the busway bar” from the claims of the ‘517 Patent.
Second, the Examiner determines that the broader aspects of the reissue claim 28 relate to said limitation foregoing, which was surrendered during the original prosecution of the ‘517 Patent.  Actually, said limitation was introduced during the prosecution of the ‘517 Patent for the purpose of making the claims patentable over a rejection made in the original application (See the ‘199 Application, the Applicant’s amendment/response filed on 3/25/2016, lines 7-8 of Claim 1 at page 3).  Furthermore, the applicant of the ‘517 Patent made arguments on the record that said limitation was added to obviate the claims rejection (See the ‘199 Application, the Applicant’s amendment/response filed on 3/25/2016 at page 7, lines 9-19).  Thus, it establishes the omitted limitation relating to subject matter previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claim 28 is not materially narrowed in other respects.  The reissue claim 28 recites limitations, which narrow the scope of the original claims (i.e., pre-surrendered claims).  However, the narrowing limitations recited in the reissue claim 28 are not related to the surrendered limitations foregoing.  Moreover, some of the subject matters in said narrowing limitations recited in the reissue claim 28 are not material.  Actually, a narrowing limitation must be related to the surrendered subject matter; and be material.  In re Mostafazadeh, 643 F3d 1353 at 1358, 98 USPQ2d 1639 at 1644 (“attachment pad” limitation, although narrowing and related, not material; and other added limitations, although narrowing, were unrelated).
As shown in the above, said surrendered limitation is completely omitted and/or deleted from the reissue claim 28; and the reissue claim 28 does not avoid the recapture rule in a manner other respects  The claim 27, which is a dependent claim of the claim 28, cannot avoid the recapture rule, either.
Therefore, the narrow scope of the claims in the ‘517 Patent is not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the ‘199 Application cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim 3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In the claim 1, which is a parent claim of the claim 3, it recites (i) the one or more guide structures being components of a guide appliance and (ii) the guide appliance comprising: a first portion configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed, and the one or more guide structures constituting a second portion extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar.  Thus, the subject matter “guide appliance” recited in the claim 3 should have the one or more guide structures and the first and second portions foregoing, and it is supported by the guide/inhibition appliance 87 and 87’ in Figs. 8B-8C (See col. 14, lines 6-21).  However, the specification of the ‘517 Patent does not disclose that the guide/inhibition appliance 87/87’ is adhesively affixed to the outer surface of the output box 82 in Figs. 8B-8C.  Instead, it discloses that the guide/inhibition appliance 87/87’ is physically mounted on the output box 82 using the security box mounted tab 188, a bolt 189, and its nut 189’ in Figs. 8A-8C.
Therefore, the limitation “the guide appliance being adhesively affixed to an outer surface of the at least one of the rotational-style output box and the busway bar” recited in the claim 3 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. § 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 27, and 28 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The respective claims 1 and 28 explicitly call for one or more guide structures (e.g., guide/inhibitor rods 17 in Fig. 1A) being configured to project from at least one of an output box and a busway bar in a direction of at least another of the output box and the busway bar (See Fig. 6A).  The one or more guide structures extend across a plane of an interface between the output box and the busway bar when installed and inhibit a direction of rotation of the output box with respect to the busway bar around the rotational axis by abutting an outer surface of at least one of the output box and the busway bar (which is described in the specification at col. 7, lines 36-41 and col. 9, lines 32-35).
Meanwhile, the claims 1 and 28 also respectively recite a guide appliance for a first portion configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed, and the one or more guide structures constituting a second portion extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar.
The Examiner’s difficulty with these claim limitations is that the respective claims 1 and 28 recite the guide appliance, together with the one or more guide structures constituting the second portion, as if it was separate from the claimed one or more guide structures extendedly projected from at least one of the output box and the busway bar in a direction of at least the other one of the output box and the busway bar.  Nevertheless, the second portion of the guide appliance is the structure orthogonally extended to the parallel plane of the interface to ultimately inhibit the direction of rotation of the output box with respect to the busway bar around the rotational axis by abutting the outer surface of at least one of the output box and the busway bar.
Accordingly, it is not clear to the Examiner how the one or more guide structures, which is recited to be extended across the plane of the interface between the output box and the busway bar for inhibiting the direction of rotation of the output box with respect to the busway bar around the rotational axis, and the guide appliance, which is recited to comprise the one or more guide structures constituting the second portion extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar (ultimately inhibiting the direction of rotation of the output box with respect to the busway bar around the rotational axis), can be read on the disclosed embodiment without reading the guide appliance and the one or more guide structures on the same element or part.  Since the specification states that the one or more guide structures inhibit the direction of rotation of the output box with respect to the busway bar around the rotational axis by abutting the outer surface of at least one of the output box and the busway bar, it appears that the reissue applicant has claimed the same element or elements twice.
Therefore, the claims 1 and 28, and their corresponding dependent claims 2-14 and 27 render indefinite by the double inclusion of the same element or elements (See MPEP § 2173.05(o) Double Inclusion).

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 10, and 28 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Davidson, Jr. et al. [US 2015/0236462 A1; hereinafter “Davidson”]1.
Referring to claim 1, Davidson discloses a guide system (i.e., means for installing and uninstalling take-off device from busway; See Figs. 8-11) for enhancing safety in busway bar power distribution systems (i.e., tightly securing take-off device to electrical busway; See ¶ [0008]), comprising:
one or more guide structures (i.e., first and second arcuate members 48 and 54 in Figs. 6-11) that are configured to project from at least one of an output box (i.e., take-off device 30 of Fig. 8) and a busway bar (i.e., busway 10 of Fig. 8) in a direction of at least an other of the output box and the busway bar (i.e., said first and second arcuate members move from the retracted position shown in Figs. 9A-9B to the extended position shown in Figs. 10A-10B; See ¶ [0048] and Figs. 9B and 10B),
the busway bar (i.e., said busway) having an elongated axis (See ¶ [0005] and Fig. 8),
the output box (i.e., said take-off device) being configured to be installed in the busway bar by rotating the output box (i.e., arrow 66 in Fig. 8) around a rotational axis (i.e., arrow 64 in Fig. 8) that is orthogonal to the elongated axis of the busway bar (See Fig. 8 and ¶ [0047]),
the one or more guide structures (i.e., said first and second arcuate members)
extending across a plane of an interface between the output box and the busway bar when installed (i.e., said first and second arcuate members are extending across the plane of meeting interface between said take-off device and said busway; See Figs. 9A-10B and ¶ [0048]) and
inhibiting a direction of rotation of the output box with respect to the busway bar around the rotational axis (i.e., arrow 66 in Fig. 8) by abutting an outer surface of at least one of the output box and the busway bar (i.e., said first and second arcuate members are preventing said take-off device from rotating over 90○ by touching to said busway and locking the top surface of said take-off device on said busway; See ¶ [0049]),
the one or more guide structures (i.e., said first and second arcuate members) being components of a guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B),
the guide appliance (i.e., said securement mechanism) comprising:
a first portion (i.e., first and second axes 46 and 56 in Figs. 9B and 10B) configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed (See Figs. 9A-10B), and
the one or more guide structures (i.e., said first and second arcuate members) constituting a second portion (See ¶ [0045]) extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar (i.e., said first and second arcuate members are extending, which are orthogonal to said first and second axes, across the plane of meeting interface between said take-off device and said busway; See Figs. 9A-10B and ¶ [0048]).

Referring to claim 2, Davidson teaches
the output box (i.e., take-off device 30 of Fig. 8) being a rotational-style output box (See ¶ [0047] and a direction of arrow 66 in Fig. 8),
the rotational-style output box (i.e., said take-off device) being configured to be selectably installed in the busway bar in a plurality of distinct installation configurations (See Fig. 8 and ¶ [0047]; actually, said take-off device could be selectably installed in the busway at any distant locations on said busway), and
the one or more guide structures (i.e., first and second arcuate members 48 and 54 in Figs. 6-11) being configured to be selectably attached to the at least one of the rotational-style output box and the busway bar (i.e., said arcuate members are selectably attached to said busway using lever member 40 in Figs. 9A-10B; See ¶¶ [0048]-[0049]) to
(1) support each of the plurality of distinct installation configurations (i.e., said take-off device can be installed at any distant locations on said busway; See ¶ [0047]) and
(2) inhibit rotation of the rotational-style output box in an improper direction around the rotational axis for removal of the rotational style output box from the busway bar in a removal operation for any of the plurality of distinct installation configurations (i.e., rotation of said take-off device is inhibited after the lever member being latched by a latch member 60 in Fig. 11; See ¶¶ [0047]-[0049]).

Referring to claim 4, Davidson teaches
the guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B) being mechanically attached to the at least one of the rotational-style output box and the busway bar (i.e., said securement mechanism is assembled in take-off device 30 in Figs. 6A-6B and 7A-7B).

Referring to claim 5, Davidson teaches that
means for attaching the guide appliance is at least one of a screw, a bolt and nut, a clamp and a clip (i.e., screws shown in Fig. 8).

Referring to claim 6, Davidson teaches that
the rotational-style output box (i.e., take-off device 30 in Figs. 6A-6B and 7A-7B) having a structural tab (i.e., stab 36 in Figs. 6A-6B and 7A-7B) protruding from a side face of the rotational-style output box (See ¶ [0043] and ¶ [0047]), the guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B) being attached to the structural tab (i.e., said securement mechanism is attached to a plurality of said stabs in Figs. 6A-6B and 7A-7B).

Referring to claim 10, Davidson teaches the guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B) comprising
at least two separate pieces (i.e., first arcuate member 48 with first axis 46 and second arcuate member 54 with first axis 56 in Figs. 9B and 10B), the at least two separate pieces each
having the first portion (i.e., said first axis 46 and second axis 56 in Figs. 9B and 10B) and the second portion (i.e., said first arcuate member 48 and second arcuate member 54 in Figs. 9B and 10B) and
being configured to be structurally complementary (i.e., cooperatively meshing) to provide a substantially U-shaped configuration (i.e., engaging a portion of the first arcuate member 48 in a portion of the housing 12 of the busway 10, and cooperatively engaging a portion of the second arcuate member 54 in the portion of the housing 12 of the busway 10 as well in Fig. 10B, wherein said engaged portion of the first and second arcuate members and said first and second axes shows a substantially U-shaped configuration) when put together and installed (See ¶¶ [0048]-[0049]).

Referring to claim 28, Davidson discloses a guide system (i.e., means for installing and uninstalling take-off device from busway; See Figs. 8-11) for enhancing safety in busway bar power distribution systems (i.e., tightly securing take-off device to electrical busway; See ¶ [0008]), comprising:
a guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B) comprising one or more guide structures (i.e., first and second arcuate members 48 and 54 in Figs. 6-11) configured to be added to (i.e., said first and second arcuate members are forcibly engaged by lever member 44 in Figs. 9A-10B) and project from at least one of an output box (i.e., take-off device 30 of Fig. 8) and a busway bar (i.e., busway 10 of Fig. 8) in a direction of at least an other of the output box and the busway bar (i.e., said first and second arcuate members move from the retracted position shown in Figs. 9A-9B to the extended position shown in Figs. 10A-10B; See ¶ [0048] and Figs. 9B and 10B),
the busway bar (i.e., said busway) having an elongated axis (See ¶ [0005] and Fig. 8),
the output box (i.e., said take-off device) being configured to be installed in the busway bar by insertion into a channel (i.e., space for installing said take-off device) of the busway bar (i.e., said busway; See Fig. 8 and ¶ [0047]),
the one or more guide structures (i.e., said first and second arcuate members)
extending across a plane of an interface between the output box and the busway bar when installed (i.e., said first and second arcuate members are extending across the plane of meeting interface between said take-off device and said busway; See Figs. 9A-10B and ¶ [0048]) and
inhibiting a direction of movement of the output box with respect to the busway bar by abutting an outer surface of at least one of the output box and the busway bar during and executing one of an installation or removal operation of the output box (i.e., said first and second arcuate members are preventing said take-off device from rotating over 90○ by touching to said busway and locking the top surface of said take-off device on said busway during installing and uninstalling; See ¶ [0049]),
the one or more guide structures (i.e., said first and second arcuate members) being components of the guide appliance (i.e., said securement mechanism),
the guide appliance (i.e., said securement mechanism) comprising:
a first portion (i.e., first and second axes 46 and 56 in Figs. 9B and 10B) configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed (See Figs. 9A-10B), and
the one or more guide structures (i.e., said first and second arcuate members) constituting a second portion (See ¶ [0045]) extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar (i.e., said first and second arcuate members are extending, which are orthogonal to said first and second axes, across the plane of meeting interface between said take-off device and said busway; See Figs. 9A-10B and ¶ [0048]).

Claims 7 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Davidson [US 2015/0236462 A1] as applied to claims 1, 2, 4-6, 10, and 28 above, and further in view of what was well known in the art, as evidenced by Hibbert et al. [US 4,957,447; hereinafter “Hibbert”].
Referring to claim 7, Davidson discloses all the limitations of the claim 7 including means for rotating (i.e., lever member 44 in Figs. 9A-10B) for removal (i.e., uninstallation) of the output box (i.e., take-off device 30 in Figs. 9A-10B) from the busway bar (i.e., busway 10 in Figs. 9A-10B) in a removal operation (See ¶ [0045]) except that does not expressly teach a labeling configured to be attached to the outer surface of the output box to provide a visual indication of a correct direction of rotation for said removal operation.
However, it is old and well known in the art of power distribution system that a labeling configured to be attached to an outer surface of an output box to provide a visual indication, as evidenced by Hibbert (i.e., indicating power ON-OFF condition by means of operating handle 15 in Figs. 1-2; See col. 2, lines 8-11 and 47-49), to get the advantage of enhancing safety of power distribution system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach a labeling to the outer surface of the output box to get this advantage by way of providing a visual indication of a correct direction of rotation for said removal operation.

Referring to claim 11, Davidson discloses all the limitations of the claim 11 including means for rotating (i.e., lever member 44 in Figs. 9A-10B) for removal (i.e., uninstallation) of the output box (i.e., take-off device 30 in Figs. 9A-10B) from the busway bar (i.e., busway 10 in Figs. 9A-10B) in a removal operation (See ¶ [0045]) except that does not expressly teach a labeling provided on an outer surface of the second portion that is viewable by a user when the guide appliance is installed to provide the user with an indication of a correct direction of rotation for said removal operation.
However, it is old and well known in the art of power distribution system that a labeling provided on an outer surface of the second portion that is viewable by a user when the guide appliance is installed to provide the user with an indication, as evidenced by Hibbert (i.e., indicating power ON-OFF condition by means of operating handle 15 in Figs. 1-2; See col. 2, lines 8-11 and 47-49), to get the advantage of enhancing safety of power distribution system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a labeling on the second portion to get this advantage by way of providing the user with an indication of a correct direction of rotation for said removal operation.

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Davidson [US 2015/0236462 A1] as applied to claims 1, 2, 4-6, 10, and 28 above, and further in view of Board Decision Ex parte Masham2.
Referring to claims 12-14, Davidson discloses all the limitations of the claim 12 and its dependent claims 13 and 14 except that does not teach the specific areas of the apparatus used, i.e., the area of retrofitting output box and busway bar installations without disturbing the output box and busway bar installations, which is supported by a kit form including a labelling and an indicator component.
However, it would have been obvious to one of ordinary skill in the art as an intended use since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Davidson [US 2015/0236462 A1] as applied to claims 1, 2, 4-6, 10, and 28 above, and further in view of Jur et al. [US 2015/0070820 A1; hereinafter “Jur”].
Referring to claim 27, Davidson discloses all the limitations of the claim 27 except that does not expressly teach a control/power circuit that is configured to determine a condition of the output box mounted in the busway bar; and an indicator component configured to be attached to the outer surface of the output box, the indicator component being controlled by the control/power circuit to provide one of a visual, audible or haptic indication to a user of the determined condition of the output box.
Jur discloses a modular bus plug apparatus (See Figs. 1, 2, and Abstract) having an output box (i.e., first enclosure 110, CTs 116, device base 112, circuit breaker 114, connector 118, and terminal block 119 in Fig. 1) and a second unit (i.e., second enclosure 120, terminal block 129, metering device 122, comm 126, and display 124 in Fig. 1), wherein the second unit comprising:
a control/power circuit (i.e., metering device 122 of Fig. 1) that is configured to determine a condition of the output box (e.g., sensing current; See ¶ [0024]) mounted in a busway bar (i.e., bus bar 14 in Fig. 1; said modular bus plug apparatus being mounted on said bus bar); and
an indicator component (i.e., display 124 in Fig. 1) configured to be attached to an outer surface of the output box (i.e., said display on said second unit being attached to the outer surface of said output box of the bus plug assembly 200 in Fig. 2; See ¶ [0029]),
the indicator component (i.e., said display) being controlled by the control/power circuit (i.e., displaying metering information generated by said metering device) to provide one of a visual, audible or haptic indication (i.e., display) to a user of the determined condition (e.g., sensed current) of the output box (See ¶¶ [0026]- [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have attached said second unit (i.e., second enclosure, terminal block, metering device, comm, and display including a user preferred sensor, e.g., current transformer CT), as disclosed by Jur, to said output box (i.e., take-off device), as disclosed by Davidson, for the advantage of providing various different combinations of power distribution and control components for multiple branch circuits and current metering for those branch circuits (See Jur, ¶¶ [0003]- [0005]).

Response to Arguments
Reissue applicant’s arguments filed on December 4, 2020 have been fully considered but they are not persuasive.
In response to the reissue applicant's argument with respect to “the claim 28 is directed to subject matter that may be considered a linking claim that would have linked claim 1 and the canceled subject matter” in the Response at page 11, lines 5-22, the Examiner respectfully disagrees.
The claim 28 recites subject matters and limitations regarding the invention “guide system for enhancing safety in busway bar power distribution systems,” which is the same invention with broader scope than the scope of the “guide system” originally claimed in the claim 1.  Although the claim 28 links to the claim 1 thanks to the same invention as asserted by the reissue applicant, the other inventions claimed in the claims 15-26 and 30 cannot be linked to the invention of claim 1 by this claim 28 alleged purportedly as a linking claim because the first combination claimed in the claims 1-14, 30, the second combination claimed in the claims 15-17, and the third combination claimed in the claims 18-26 do not commonly require the single subcombination claimed in either the claim 28 alone or with its dependent claim 27.  Thus, this claim 28 and its dependent claim 27 cannot be a linking claim.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to “Improper Restriction and Constructive Election” in the Response page 23, line 3 through page 15, line 3, the Examiner respectfully disagrees.
At the outset, the reissue applicant merely states as if the Examiner has changed the restriction requirement from the constructively elected claims 1-14, 28, and 29 in the Office action mailed on October 15, 2019 (hereinafter “the FAOM Non-Final Office action”) to the newly elected claims 1-14, 27, and 28 as stated in the so-called three-way restriction requirement in the Office action mailed on June 4, 2020 (hereinafter “the Final Office action”; See the Response at page 12, lines 4-6).
This reissue applicant’s statement is not persuasive because the reissue applicant amended the claims after the Examiner constructively elected the claims 1-14, 28, and 29 in the FAOM Non-Final Office action.  In fact, the reissue applicant canceled the claim 29 and changed the dependency of the claim 27 in the claim amendment filed on May 12, 2020; thus, the reissue applicant intentionally changed the scope of the previously claimed invention and raised a new issue regarding the newly claimed invention.  After having considered the amended claims by the Examiner, multiple inventions were found in the amended claims.  Accordingly, the Examiner constructively elected the amended claims 1-14, 27, 28 and withdrew the other claims pursuant to 37 CFR § 1.176 in the Final Office action.
Nonetheless, the reissue applicant argues that the Office action fails to present sufficient reasoning to support the restriction (See the Response at page 12, lines 7-11).
In the claim amendment filed on May 12, 2020, the Examiner found three inventions (i.e., a guide system in a busway bar power distribution system, an electrical safety indicator device, and a method of configuring and re-configuring a busway bar power distribution system for enhanced safety), and determined that those three inventions are independent or distinct, each from the other because the guide system and the electrical safety indicator device are related as subcombinations disclosed as usable together in a single combination, but the electrical safety indicator device has separate utility which may be used in systems different from the guide system (See MPEP § 806.05(d)).  In other words, the three inventions supra are related as product and process of use and are shown to be distinct because (i) the process for using the electrical safety indicator device can be practiced with another materially different product, e.g., any kind of power handling systems for alerting electrical hazards other than the guide system for busway bar power distribution systems; and (ii) the guide system and/or the electrical safety indicator device can be permanently integrated (via., without configuration and re-configuration) into power handling systems for enhanced safety, which is a materially different process of safely configuring and re-configuring (viz., retrofitting) a busway bar power distribution system for enhanced safety using both the guide system and the electrical safety indicator device (See MPEP § 806.05(h)).  This retrofitting feature claimed in the claims 18-26 and 30 (i.e., process of safely configuring and re-configuring a busway bar power distribution system) could be materially different process from the process of making the guide system be integrated into a busway bar power distribution system claimed in the claims 1-14, 27, and 28. 
This explanation was provided in the Final Office action, and this topic was discussed during the telephonic interview conducted on August 27, 2020.  Therefore, the Examiner has clearly provided sufficiently enough reasoning to support the restriction requirement.
Furthermore, the reissue applicant alleges that the Office continuously failed to follow its own precedent and that of the Federal Circuit, i.e., In re Orita and In re Doyle, because the Examiner did not examine the linking claim 28 and the claims 1, 18, and 30 linked by the claim 28 under the case law In re Doyle, although the reissue applicant amended the claims 27 and 28 for making the claim 28 become a linking claim, which can allegedly link the three inventions supra (See the Response at page 12, line 12 through page 15, line 3).
	However, the Examiner found that the claim 28 could not be a linking claim because of the following reasons:
The amended claim 28 recites subject matters and limitations regarding the invention “guide system for enhancing safety in busway bar power distribution systems,” which is the same invention with broader scope than the scope of the “guide system” originally claimed in the claim 1.  However, the claim 28 does not have any relationship with the other invention, e.g., “an electrical safety indicator device” claimed in the claim 15.  Although the claim 27 recites “[t]he safety enhanced busway bar power distribution system of claim 28, comprising:...,” the claim 28 never claims the invention “safety enhanced busway bar power distribution system,” but the “guide system” originally claimed in the claim 1.  Moreover, the claim 27, i.e., a guide system comprising an electrical safety indicator device, is not a subcombination, which has been included in all of the three inventions supra.  Thus, neither the claim 28 nor the claim 27 can be a linking claim.
The Examiner notices that the reissue applicant correctly understands the case laws In re Orita and In re Doyle such that a restriction (or an election of species) requirement was made in the application of the patent sought to be reissued (i.e., Baldwin [US 9,385,517 B2]; hereinafter “the ‘517 Patent”) and the applicant permitted the elected invention (i.e., guide system) to issue as the ‘517 Patent without filing a divisional application on the nonelected inventions (i.e., electrical safety indicator device, method for safely configuring an re-configuring a busway bar power distribution systems, etc.) distinct from the elected invention (i.e., said guide system); therefore, the nonelected inventions distinct subject matter from the elected invention cannot be recovered by filing the instant reissue application because the reissue applicant’s failure to timely file a divisional application is not considered to be error causing the ‘517 Patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim under Orita doctrine (See In re Orita, 550 F.2d 1277, 1280,193 USPQ 145, 148 (CCPA 1977)); however, under the case law In re Doyle, the reissue applicant (i.e., patentee of the ‘517 Patent) can file the instant reissue application claiming the invention elected and patented (i.e., guide system) together with the inventions not elected (i.e., electrical safety indicator device, method for safely configuring an re-configuring a busway bar power distribution systems, etc.) by way of presenting a so-called linking claim, a claim broad enough to read on or link the three inventions supra (See In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002)).
Nevertheless, the linking claim 28 alleged by the reissue applicant is not broad enough to read on or link the invention elected and patented “guide system” together with the inventions not elected “electrical safety indicator device” and “method for safely configuring an re-configuring a busway bar power distribution systems”.  In fact, the amended claim 28 recites subject matters and limitations regarding the invention “guide system for enhancing safety in busway bar power distribution systems,” which was elected in the application of the ‘517 Patent and is the same invention with broader scope than the scope of the invention “guide system” claimed in the claim 1.
	In conclusion, the reissue applicant failed to present a linking claim, which is broad enough to read on or link the three inventions supra under the case law In re Doyle.  This argument was also discussed in the Final Office action at page 18, lines 1-29, but it was unpersuasive.  Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to “Effective Filing Date Finding of the '517 Patent Is Unsupportable” in the Response page 15, line 4 through page 16, line 9, the Examiner respectfully disagrees.
At the outset, the Examiner notes that this particular argument was fully discussed in the Final Office action at page 18, line 31 through page 19, line 20, and in the Advisory action such as followings:
The Examiner found that the claimed invention “guide system” comprises “one or more guide structures of a guide appliance,” wherein the guide appliance comprises “a first portion configured to be substantially parallel to the plane of the interface between the output box and the busway bar when installed, and the one or more guide structures constituting a second portion extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar"; however, the claimed subject matter ‘guide appliance” is not fully supported by the provisional application 61/974,184 in the priority chain of the '517 Patent.  In other words, the claimed subject matter “guide appliance” is not fully supported under 35 U.S.C. § 112(a) by the provisional application 61/974,184 in the priority chain of the '517 Patent, but only by the specification of the non-provisional application of the ‘517 Patent (See the specification of the ‘517 Patent, col. 14, lines 6-21 and Figs. 8A-8C).
Therefore, the Examiner has clearly specified that the features of the subject matter “guide appliance” claimed in the reissue application are not supported in the provisional application (See the prior Office action mailed on October 15, 2019, pages 5-6), and the effective filing date of the instant reissue application is limited to the filing date of the non-provisional application of the ‘517 Patent, which is March 10, 2015.
Although the Examiner has clearly specified the claimed features regarding the subject matter “guide appliance”, which are not supported in the provisional application of the ‘517 Patent, the reissue applicant further argues that the Examiner fails to cite a single claim in paragraph 6 of the Final Office action, which relates to the claimed features not supported (i.e., said claimed features regarding the subject matter “guide appliance”).
Contrary to the reissue applicant’s argument, the Examiner clearly stated that the amended claims in the Supplement filed on May 12, 2020 are not entitled to an effective filing date earlier than the filing date of the non-provisional application of the ‘517 Patent, i.e., not any one of a single claim in the amended claims in the Supplement filed on May 12, 2020, but all of the amended claims are not entitled to an effective filing date earlier than the filing date of the non-provisional application of the ‘517 Patent.
Moreover, the reissue applicant argues that it is not required to raise an issue of the effective filing date of the patent sought to be reissued because it was already patented based on a ground that verbatim support is not found in the provisional.
The Examiner disagrees with this argument because a reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications pursuant to 37 CFR § 1.176(a). Although it was already patented based on a ground that verbatim support is not found in the provisional, the Examiner needs to examine the reissue application in the same manner as a non-reissue, non-provisional application, and the reissue application is subject to all the requirements of the rules related to non-reissue applications. Thus, it is required to raise an issue of the effective filing date of the patent sought to be reissued.  This specific argument was discussed during the telephonic interview conducted on August 27, 2020; however, the reissue applicant fails to show at where the features of the subject matter “guide appliance” claimed in the reissue application are supported in the provisional application.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to “The Filed Declaration Is Proper and Should Be Accepted” in the Response page 16, lines 10-17, the Examiner respectfully disagrees.
The reissue applicant essentially argues that the filed declaration is acceptable because the two inventions nonelected in the application of the ‘517 Patent could be claimed together with the invention elected and patented in the application of the ‘517 Patent by way of presenting the alleged linking claim 28 under the case law In re Doyle.
However, as discussed in the above, the claim 28 cannot be a so-called “linking claim “ because it is not broad enough to read on or link the invention elected and patented “guide system” together with the inventions not elected “electrical safety indicator device” and “method for safely configuring an re-configuring a busway bar power distribution systems,” but merely recites subject matters and limitations regarding the invention “guide system for enhancing safety in busway bar power distribution systems,” which was elected in the application of the ‘517 Patent, which is the same invention with broader scope than the scope of the invention “guide system” claimed in the claim 1.  Accordingly, the declared error is not an error to be correctable by reissue of the original patent under 35 U.S.C. § 251.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s assertion with respect to “Objection to the Specification” in the Response page 16, lines 18-21, the Examiner respectfully disagrees because the deleted parts in the amended specification are not marked with proper indication, i.e., brackets for deletion.  Refer to the paragraph 9 in the instant Office action.

In response to the reissue applicant’s arguments with respect to “Objection to the Claims” in the Response page 16, line 22 through page 17, line 12, the Examiner respectfully disagrees.
First, the reissue applicant asserts that the term “mechanical attachment” recited in the claim 5 is not a positively recited feature, but a contextual reference readily ascertainable.  Thus, the reissue applicant argues that the term is not lacking antecedence because "the guide appliance being mechanically attached to the at least one of the rotational-style output box and the busway bar" recited in the claim 4 purportedly provides reasonable antecedent basis for "the mechanical attachment".
Fundamentally, if the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid").  Nonetheless, the pending claims must be given their broadest reasonable interpretation consistent with the specification (See MPEP § 2173.05(e) and § 2111).
In this case, the claim 5 recites the term “mechanical attachment,” which could be interpretable such as a mechanical mounting means, e.g., hardware attachment using mechanical tabs, screws, nuts and bolts, clips, clamps, straps, combination of these and the like (See the specification of the ‘571 Paten at col. 8, lines 9-14).
However, the claimed limitation "the guide appliance being mechanically attached to the at least one of the rotational-style output box and the busway bar" in the claim 4 dose not definitely designate what could be an antecedently based subject matter of the term “mechanical attachment,” i.e., at least one of hardware attachment using mechanical tabs, screws, nuts and bolts, clips, clamps, straps, combination of these and the like, in light of the disclosure in the specification of the ‘571 Paten.
Therefore, it is proper to object the claim 5 as a lack of antecedent basis for the recited term “mechanical attachment”.
Second, the reissue applicant asserts that the term “busway” recited in the claim 7 is well understood in the art, thus the “busway” recitation requires no express definition in the claims.
Contrary to the reissue applicant’s assertion, the term “busway” requires clear definition in the claims because there are two different terms including the term “busway” recited in the claim 7, i.e., “busway bar’’ and “busway output box” (See the specification of the ‘517 Patent, col. 3, lines 39-67).  Although the claim 1 recites the claimed subject matter “busway bar,” its dependent claim 7 merely recites “busway” without definitely succeeding “bar” if the antecedent basis for "the busway" recited in the claim 7 is the "busway bar" recited in the claim 1.  However, the term "the busway" recited in the claim 7 might be the “busway output box” in light of the disclosure of the specification; thus, it is proper to object the claim 7 as a lack of antecedent basis for the indefinite term “busway” recited in the claim 7.
Third, the reissue applicant asserts that the objection of the claim 27 reciting ”[t]he safety enhanced busway bar power distribution system of claim 28” is unreasonable at least because the phrase requires no clarification and should be interpreted in accordance with its ordinary meaning, i.e., “busway power distribution” is a well-known term and “safety enhancement” is a clear descriptor.
Unfortunately, the claim 28 never claims the “safety enhanced busway bar power distribution system, but the “guide system” for enhancing safety in busway bar power distribution system.  Therefore, it is proper to object the claim 27 as a lack of antecedent basis for the indefinite term “the safety enhanced busway bar power distribution system of claim 28” recited in the claim 27.
In sum, the reissue applicant’s arguments on these points are not persuasive.

In response to the reissue applicant’s argument with respect to “Rejection Under § 251” in the Response page 17, line 13 through page 18, line 21, the Examiner respectfully disagrees.
The reissue applicant essentially argues that the limitation “the output box being configured to be installed in the busway bar by rotating the output box around a rotational axis that is orthogonal to the elongated axis of the busway bar” currently omitted from the claims of the ‘517 Patent was not surrendered, but canceled the withdrawn claims for making the elected claims allow during the prosecution of the ‘517 Patent.
Contrary to the reissue applicant’s argument, the limitation supra was introduced during the prosecution of the ‘517 Patent for the purpose of making the claims patentable over a rejection made in the original application of the ‘517 Patent (See the application 14/644,199 for the ‘517 Patent, the applicant’s amendment/response filed on 3/25/2016, lines 7-8 of Claim 1 at page 3).  Furthermore, the Examiner found that the patentee of the ‘517 Patent made arguments on the record that said limitation was added to obviate the claims rejection (See the application 14/644,199 for the ‘517 Patent, the applicant’s amendment/response filed on 3/25/2016 at page 7, lines 9-19).  Thus, it establishes the omitted limitation in the instant reissue application relating to subject matter previously surrendered (See MPEP § 1412.02).
In addition, the reissue applicant further argues that the Examiner did not properly consider the linking claims 27 and 28 in the Final Office action because the recapture is permitted under circumstances where the applicant previously failed but now attempts to present a linking claim according to In re Doyle.
	As discussed in the above, the purported linking claims 27 and 28 do not make the elected claim 1 join to the non-elected claim 15 since the claim 28 and its dependent claim 27 are not subcombinations of the elected combination claim 1 and the non-elected combination claims 15 and 18, respectively. Furthermore, the Examiner pointed out the improper recapture described in the Final Office action is not caused by the previously canceled non-elected claims during the original prosecution for the ‘517 Patent, but the new claims 27 and 28 in the instant reissue application omit, at least, the limitation "the output box being configured to be installed in the busway bar by rotating the output box around a rotational axis that is orthogonal to the elongated axis of the busway bar," which was surrendered during the original prosecution for the ‘517 Patent.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s arguments with respect to “Rejection Under § 112” in the Response page 18, line 22 through page 20, line 21, the Examiner respectfully disagrees.
The reissue applicant essentially argues that the rejection of the claim 3 under 35 U.S.C. § 112(a) is unclear.  The Examiner supposes that this argument was caused by the writing of the claim 3 rejection under 35 U.S.C. § 112(a) in the Final Office action that was not comprehensible.
The Examiner respectfully disagrees with the reissue applicant because the writing of the claim 3 rejection under 35 U.S.C. § 112(a) states that the claimed subject matter "guide appliance" is supported by the guide/inhibition appliance 87 and 87' in Figs. 8B-8C (See the Final Office action, page 8, lines 21-29); however, the limitation "the guide appliance being adhesively affixed to an outer surface of the at least one of the rotational-style output box and the busway bar" recited in the claim 3 is not described in the specification (Id. lines 34-36).  In fact, the specification does not disclose that the subject matter "guide appliance" (i.e., said guide/inhibition appliance) can be adhesively affixed to an outer surface of the output box and the busway bar (Id. lines 29-33).  Basically, the reissue applicant has failed to indicate any particular portion of the disclosure in the specification that supports this subject matter "guide appliance" can be adhesively affixed to an outer surface of the output box and the busway bar.
Moreover, the reissue applicant argues that this issue is first raised now but for an already patented claim.  However, a reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications pursuant to 37 CFR § 1.176(a).  Accordingly, although the claim 3 was already patented, the Examiner needs to examine the claim 3 of the reissue application in the same manner as a non-reissue, non-provisional application, and the reissue application is subject to all the requirements of the rules related to non-reissue applications.
The reissue applicant further alleges that the rejection of the claims 1-14, 27, and 28 under 35 U.S.C. § 112(b) is traversed because the Examiner’s analysis apparently relies on a clear misinterpretation the claims.
First of all, the Examiner stresses that the pending claims must be "given their broadest reasonable interpretation consistent with the specification" during patent examination (emphasis added; See MPEP § 2111).  A decision on whether a claim is indefinite under 35 U.S.C. § 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1350, 94 USPQ2d 1241, 1245 (Fed. Cir. 2010); Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986)
Therefore, it is important to analyze claim terms in view of the reissue application’s specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application (emphasis added).  Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1318, 74 USPQ2d 1184, 1188 (Fed. Cir. 2005).
Second, the Examiner revisits the rejection writing of the claims 1-14, 27, and 28 under 35 U.S.C. § 112(b), and makes sure that the analysis of the claims 1 and 28 is not mysterious but clear as long as one skilled artisan correctly understands what are claimed in those claims because the indefiniteness of the structural limitations was described in language used for limiting the claimed inventions.
Herein, the Examiner’s difficulty with the limitations recited in the respective claims 1 and 28 is the relationship between the one or more guide structures and the second portion of the guide appliance because the one or more guide structures of the guide appliance are configured to and project from at least one of an output box and a busway bar in a direction of at least another of the output box and the busway bar in the respective claims 1 and 28, and the second portion of the same guide appliance is extending substantially orthogonally to the first portion to extend across the plane of the interface between the output box and the busway bar.  In other words, it is indefinite whether the element “the one or more guide structure of the guide system“ and the element “the second portion being constituted by the one or more guide structures of the guide appliance” are same components in the claimed invention “guide system” or different components.
Furthermore, the claim 28 recites “ [a] guide system for enhancing safety in busway bar power distribution system, comprising: a guide appliance comprising one or more guide structures..., the one or more guide structures being components of the guide appliance, the guide appliance comprising: a first portion... , and the one or more guide structures constituting a second portion ...”.  Thus, the invention “guide system” claimed in the claim 28 has only a single component “guide appliance”.  The Examiner doubts that the claimed subject matters “guide appliance,” “one or more guide structures,” and “second portion” are recited by three different terms, but it might be a single component of the claimed invention “guide system” because the claim limitations regarding “guide appliance” are indefinite.  
Therefore, the reissue applicant’s arguments on these points are not persuasive. 

In response to the reissue applicant’s arguments with respect to “The Claims Define Allowable Subject Matter” in the Response page 20, line 22 through page 21, line 17, the Examiner respectfully disagrees.
The reissue applicant argues that the primary reference Davidson3 does not include any inhibitor safety feature or other safety feature, and also does not disclose a guide appliance or guide structures as claimed.
At the outset, the reissue applicant does not clearly argue that what kind of other safety feature claimed in the pending claims is not included in Davidson; thus, it is moot.
In case of the argument regarding “guide appliance,” “guide structures,” and “inhibitor safety feature,” Davidson clearly teaches the one or more guide structures (i.e., first and second arcuate members 48 and 54 in Figs. 6-11) inhibiting a direction of rotation of the output box (i.e., take-off device 30 of Fig. 8) with respect to the busway bar  (i.e., busway 10 of Fig. 8) around the rotational axis (i.e., arrow 66 in Fig. 8) by abutting an outer surface of at least one of the output box and the busway bar (i.e., said first and second arcuate members are preventing said take-off device from rotating over 90○ by touching to said busway and locking the top surface of said take-off device on said busway; See Davidson, ¶ [0049]), and Davidson further teaches a guide appliance (i.e., securement mechanism 40 in Figs. 6A-6B and 7A-7B).  Accordingly, the secondary references4 Hibbert and Jur do not need to teach any inhibitor safety feature or other safety feature, and a guide appliance or guide structures.
Second, the reissue applicant argues that Davidson is not a prior art because the filing date of the provisional application of the ‘571 Patent is an effective filing date prior to the filing date of Davidson.
The Examiner reminds that a reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications pursuant to 37 CFR § 1.176(a).  Accordingly, although the claims of the ‘571 Patent were already patented based on the filing date of the provisional application of the ‘571 Patent as an effective filing date, the Examiner needs to examine the claims of the reissue application in the same manner as a non-reissue, non-provisional application, and the reissue application is subject to all the requirements of the rules related to non-reissue applications.
During the prosecution of the instant reissue application, the Examiner found that the claimed subject matter “guide appliance” is not fully supported under 35 U.S.C. § 112(a) by the provisional application 61/974,184 in the priority chain of the '517 Patent, but only by the specification of the non-provisional application of the ‘517 Patent (See the specification of the ‘517 Patent, col. 14, lines 6-21 and Figs. 8A-8C).  Therefore, the Examiner has clearly specified that the features of the subject matter “guide appliance” claimed in the reissue application are not supported in the provisional application (See the prior Office action mailed on October 15, 2019, pages 5-6), and the effective filing date of the instant reissue application is limited to the filing date of the non-provisional application of the ‘517 Patent, which is March 10, 2015.
Although the reissue applicant merely asserts that the provisional application does support the claimed features regarding “guide appliance,” the reissue applicant fails to show at where the features of the subject matter “guide appliance” claimed in the reissue application are supported in the provisional application.
Third, the reissue applicant argues that the rejection based on Masham is wholly and facially inappropriate because case law is not prior art.  The Examiner understands that case law is not prior art; however, it is common law and the Examiner may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported (See MPEP § 2144.04).  In this case, the Examiner has sufficiently provided an explanation of its applicability to the facts of the case for establishing a prima facie case of obviousness (See the Final Office action at pages 16, lines 1-13).
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The “Davidson, Jr. et al. [US 2015/0236462 A1]” is a proper prior art because its application 14/621,737 was filed on February 13, 2015, and it is a subsequent non-provisional application claiming priority to the provisional application 61/939,822 filed on February 14, 2014, was published and claimed the subject matter from the provisional.  Dynamic Drinkware LLC v. National Graphics Inc., 800 F.3d 1375 (2015)
        2 Ex parte Masham, Serial No. 613,686, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
        3 The “Davidson, Jr. et al. [US 2015/0236462 A1]” is a proper prior art because its application 14/621,737 was filed on February 13, 2015, and it is a subsequent non-provisional application claiming priority to the provisional application 61/939,822 filed on February 14, 2014, was published and claimed the subject matter from the provisional.  Dynamic Drinkware LLC v. National Graphics Inc., 800 F.3d 1375 (2015)
        4 Hibbert et al. [US 4,957,447] and Jur et al. [US 2015/0070820 A1]